DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.

 Response to Amendment
The amendment filed 04/02/2021 has been entered. Claims 1-3, 5-10, 12-14 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection of claims 1-3, 5-10, 12-14 previously set forth in the Non-Final Office Action mailed 11/10/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1-3, 5-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Pieterson, et al. (US 20090318908), hereinafter Van Pieterson, in view of Lane, et al. (US 20150265159), hereinafter Lane, and Skladnev et al (US 6993167), hereinafter Skladnev.
Regarding claim 1, Van Pieterson teaches a portable device for analyzing skin traumas (the skin monitoring device 1 [0045], [0058], fig. 1; “The skin monitoring device 1 may be substantially flat, for example for wearing underneath clothes” [0060] - [0061]), the portable device comprising a main body;
at least one infrared camera of the main body (“grids of LEDs” [0022]; Figs. 3A, 3B and 3C. “As is illustrated in FIG. 2B, the LED 2 functions as a photosensor in the reverse direction, i.e. light 10 of a specific wavelength range excites electrons from the valence band into entering the conduction band, producing a current when a voltage is applied.” [0033]; “photosensors 2,” “photodiodes” [0034]. “As is illustrated in FIG. 3B, the skin reflectivity is measured at certain time intervals, using LEDs 2B that are in a light detecting mode for detecting the reflectivity, while LEDS 2B function as photosensors generating a photocurrent and LEDs 2A function as light emitters.  The current excited by the light received by the LED 2B is received by a signal receiving circuit 4 and processed to be converted into skin data.” [0038]. “This measuring procedure can be repeated with turned on LEDs 2A and detecting LEDs 2B in various positions.  In this way a mapping of the skin 7 can be made in the form of skin data,” infrared region” [0056]; Fig. 1. Van Pieterson teaches a 2D sensor array, a grid, that functions as an infrared camera), the at least one infrared camera being configured to generate at least one thermal image of a skin trauma (“the emissivity of the skin is measured, for example by detecting longer-wavelength radiation in the infrared region, for example in a range between approximately 2500 and 8500 nm.  The emissivity, particularly in said range, is related to the temperature of the skin and can give an indication of inflammation, since the skin temperature is generally increased at an inflamed area.” [0056] “The skin monitoring device 1 is configured … to detect characteristics like…skin … temperature” [0058]); and 
a microprocessor (the processing circuit 6 [0062], [0063], Fig. 1) associated with the at least one infrared camera (photosensors 2 [0034], fig. 1), the microprocessor being configured to generate at least one temperature parameter (“The emissivity … is related to the temperature of the skin and can give an indication of inflammation, since the skin temperature is generally increased at an inflamed area.” [0056]) and at least one image parameter from the at least one thermal image (“it is possible to map the reflectivity of the skin, since the use of multiple LEDs 2 allows the reflectivity of the skin to be measured at different locations, where different degrees of reflectivity can be measured.” [0037]. “The specialist 8 and/or computer can monitor the healing process from a distance ..." [0062]), wherein the at least one image parameter is at least one of the following parameters of the skin trauma: geometry, area, temperature map and dimensions between the outermost edges (“The emissivity, particularly in said range, is Therefore, temperature map is generated for monitoring “the skin temperature” in “an inflamed area”),
the portable device being small-sized and portable such that it can be transported by a medical professional in his or her pocket (“the LEDs 2 are integrated into a body cover, like a plaster 1A, bandage, clothes, blankets 1B, etc., so as to be worn on and/or around the body, see FIGS. 5 and 6. The skin monitoring device 1 may be substantially flat, for example for wearing underneath clothes and/or blankets. FIG. 5 shows that a portable and/or disposable power supply 5 is connected to the skin monitoring device 1."  [0060]. The skin monitoring device 1 can be transported in a pocket because of its small size as seen in Fig. 5).
While Van Peterson teaches an embodiment in which the sensors are arranged at a distance from the wound (“In another embodiment, the LEDs 2 are kept at a distance from the wound, i.e. not touching the wound, to prevent inflammation.” [0061]), Van Pieterson does not teach a plurality of navigation keys disposed on a first surface of the main body; a screen disposed on the first surface of the main body; at least one distance sensor associated with the main body and configured to generate at least one distance parameter of the skin trauma in relation to the at least one infrared camera, the at least one infrared camera disposed on a second surface of the main body.
However, in the analogous art of noncontact thermometry systems and methods, Lane discloses a method of determining a temperature of a patient. Lane teaches a plurality of navigation keys (“keys” [0047]) disposed on a first surface (surface of 
 a screen (20, Fig. 1, [0018]) disposed on the first surface of the main body (“Additionally, the temperature measurement device 10 may include one or more displays 20,” [0018]; Fig. 1); 
at least one distance sensor associated with the main body (“the first sensor 12,” “proximity sensors may include, for example, an inductive sensor, a magnetic sensor, an infrared sensor, a capacitive photoelectric sensor, a sonic distance sensor, and/or any other like proximity sensor known in the art” [0022]) and configured to generate at least one distance parameter of the skin trauma in relation to the at least one infrared camera (“distance D between the first sensor 12 and the object based on the determined change (in infrared radiation returned to 12)” [0022], fig. 1);
at least one infrared camera (16, Fig. 1, [0024]) disposed on a second surface of the main body (“The imaging device 16 may comprise, for example, one or more digital cameras, infrared sensors… configured to assist in generating an image of the patient 14. For example, the imaging device 16 may comprise a digital camera operably connected to the controller 30 and/or the display 20, and the imaging device 16 may be configured to capture an image of the measurement site and/or other portions of the 
Therefore, based on Lane’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Van Pieterson to have a plurality of navigation keys disposed on a first surface of the main body; a screen disposed on the first surface of the main body; at least one distance sensor associated with the main body and configured to generate at least one distance parameter of the skin trauma in relation to the at least one infrared camera, at least one infrared camera disposed on a second surface of the main body, as taught by Lane, in order to provide an indication to a user of the device that the device is kept at a distance from the wound, i.e., not touching the wound, to prevent inflammation (Van Peterson [0061]) and to assist in patient evaluation (Lane [0002], [0005]).
Van Pieterson modified by Lane further does not teach the microprocessor being further configured to generate for display on the screen of the portable device a history of analysis with data collected over a plurality of different periods of time, the history of analysis comprising the geometry and the area of the skin trauma at each different period of time of the plurality of different periods of time.
However, Skladnev discloses a system and method for examining, recording and analyzing dermatological conditions, which is analogous art. Skladnev teaches the microprocessor being further configured to generate for display on the screen a history of analysis with data collected over a plurality of different periods of time, the history of analysis comprising the geometry and the area of the skin trauma at each different 


Regarding claim 2, Van Pieterson modified by Lane and Skladnev teaches the portable device according to claim 1.
Additionally Van Pieterson modified by Lane and Skladnev teaches that the at least one temperature parameter corresponds to at least one of the following parameters of the skin trauma: local temperature, mean temperature, maximum temperature, and minimum temperature (Lane: “one or more of the temperatures 46b, 46c, such as the temperatures determined by the sensors 18, may be shown on the display 20 within corresponding respective indications 44a, 44b, or elsewhere on a corresponding location 36 of the face” [0043], fig. 2; “Such a method further includes determining a third temperature of the patient based on the first and second temperatures” [0005]).

Regarding claim 3, the combined invention of Van Pieterson, Skladnev, and Lane teaches the portable device according to claim 2.
Van Pieterson, Skladnev, and Lane also provides that the screen  is configured to display to a user of the device the location of at least one of the local temperature, maximum temperature and minimum temperature of the skin trauma (Lane: “one or more of the temperatures 46b, 46c, such as the temperatures determined by the sensors 18, may be shown on the display 20 within corresponding respective indications 44a, 44b, or elsewhere on a corresponding location 36 of the face” [0043], fig. 2).
Therefore, based on Lane’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Van Pieterson, Lane, and Skladnev to have the screen configured to display to a user of the device the location of at least one of the local temperature, maximum temperature and minimum temperature of the skin trauma, as taught by Lane, in order to provide an indication to a user of the patient’s 
Regarding claim 5, the combined invention of Van Pieterson, Skladnev, and Lane teaches the portable device according to claim 3.
Van Pieterson teaches that the at least one infrared camera is configured to generate at least one thermal image of the skin trauma at each different period of time of the plurality of different periods of time ("An object of the invention is to provide a convenient and efficient method of monitoring the state of the skin" [0007]; “the emissivity of the skin is measured, for example by detecting longer-wavelength radiation in the infrared region, for example in a range between approximately 2500 and 8500 nm. The emissivity, particularly in said range, is related to the temperature of the skin and can give an indication of inflammation, since the skin temperature is generally increased at an inflamed area.” [0056]. “LEDs 2 is configured to have a light detecting mode at specific time intervals...”  [0041]; Fig. 1. “The specialist 8 and/or computer can monitor the healing process from a distance ..." [0062]. The invention is used to monitor the state of the skin, i.e., images are being generated and updated for viewing using a computer and “a user interface 11”: “by inspecting specific retrieved skin data on a user interface 11 the specialist 8 determines whether an adjustment in the healing process is needed.”  [0029]; Fig. 1),
the microprocessor is configured to generate at least one temperature parameter ("the skin's temperature" [0032]) from the at least one thermal image generated at each different period of time of the plurality of different periods of time (Claim 13: "the processing circuit is configured to process said signals, to convert said signals into skin Therefore, temperature map is generated for monitoring “the skin temperature” in “an inflamed area”); and 
the history of analysis ("the state of a certain area of the skin is monitored ...  After monitoring, skin data are delivered" [0013]) further comprises the at least one temperature parameter generated for each different period of time of the plurality of different periods of time (“the reflectivity can be measured …sequentially in time” [0037]; “the skin reflectivity is measured at certain time intervals” [0038]; “LEDs 2 … configured to have a light detecting mode at specific time intervals and a light emitting mode at other time intervals.”  [0041]; Figs. 1, 3B; “reflectivity … at specific wavelengths … corresponds to specific skin data …such as …the redness of the skin” [0032]).  
Additionally, Van Pieterson as modified by Lane and Skladnev teaches that the at least one distance sensor is configured to generate at least one distance parameter (Lane: “distance D between the first sensor 12 and the object based on the determined change (in infrared radiation returned to 12)” [0022], fig. 1).
Therefore, based on Lane’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Van Pieterson, Lane, and Skladnev to have the at least one distance sensor configured to generate at least one distance 

Regarding claim 6, the combined invention of Van Pieterson, Skladnev, and Lane teaches the portable device according to claim 5.
Van Pieterson teaches that the microprocessor is further configured to generate at least one diagnosis parameter related to the history of analysis (“inflammation,” “an inflamed area” [0056]), the at least one diagnosis parameter being generated by a comparison of at least one temperature parameter (emissivity [0056]; reflectivity [0039]) generated at one period of time of the plurality of different periods of time (“specific time intervals”  [0041]) with at least one temperature parameter (emissivity [0056]; reflectivity [0039]) generated at a different period of time (“specific time intervals”  [0041]) of the plurality of different periods of time (“LEDs 2 … configured to have a light detecting mode at specific time intervals”  [0041]; “the state of a certain area of the skin is monitored” [0013], "The LEDs 2 convert the light 10 of an approximate wavelength/wavelength that is emitted and/or reflected by the skin 7 into a signal...The power supply 5 may also be connected to a signal receiving circuit 4, which picks up the 
Regarding claim 7, the combined invention of Van Pieterson, Skladnev, and Lane teaches the portable device according to claim 6.
Van Pieterson teaches that the diagnosis parameter is related to an absolute or percent variation of the at least one temperature parameter generated at one period of time of the plurality of different periods of time and the at least one temperature parameter generated at a different period of time of the plurality of different periods of According to this teaching, should the inflammation take place or worsen or decrease, it will be diagnosed by the resulting change in temperature, which will be detected from a corresponding change in the emissivity of the affected skin. The resulting change in temperature is an absolute variation of temperature parameter).
Regarding claim 8, the combined invention of Van Pieterson, Skladnev, and Lane teaches the portable device according to claim 7.
Van Pieterson teaches that the screen (interface 11, [0029], fig. 1 is used to view data) is configured to display to a user of the portable device at least one of the at least one temperature parameter, the at least one distance parameter, the at least one diagnosis parameter, and the history of analysis (“The processing circuit 6 converts the received signals into skin data that are intelligible to a specialist 8 and/or can be read by a computer with the use of an interface 11. For example, by inspecting specific retrieved skin data on a user interface 11 the specialist 8 determines whether an adjustment in the healing process is needed” [0029], fig. 1; “The emissivity … is related to the temperature of the skin and can give an indication of inflammation, since the skin temperature is generally increased at an inflamed area” [0056]; “After monitoring, skin data are delivered” [0013]).
Regarding claim 9, the combined invention of Van Pieterson, Skladnev, and Lane teaches the portable device according to claim 8.
Van Pieterson teaches at least one storage device configured to store at least one of the at least one temperature parameter, the at least one distance parameter, the at least one image parameter, the history of analysis and the at least one diagnosis parameter of the skin trauma (Note. At least a temporary RAM storage is required to perform processing and display the results in order to accomplish the following steps: “After monitoring, skin data are delivered” [0013], “The processing circuit 6 converts the received signals into skin data that are intelligible to a specialist 8 and/or can be read by a computer with the use of an interface 11.” [0029]), wherein the portable device further comprises a communication module configured to transmit at least one of the at least one temperature parameter, the at least one distance parameter, and the at least one image parameter of the skin trauma to a remote device (“A transmitter 15 or some other wireless communication unit may be arranged and configured to transmit signals to the processing circuit 6.” [0060]; “the skin monitoring device 1 comprises a wireless communication arrangement for communication with a distant computer and/or specialist 8. The specialist 8 and/or computer can monitor the healing process from a distance and adjust the intensity and/or wavelength of the LED light 9, if so desired.” Fig. 1, [0062]).
Additionally, Van Pieterson as modified by Lane and Skladnev teaches that a storage device is a camera (Lane: "the imaging device 16 may comprise a digital camera operably connected to the controller 30 and/or the display 20, and the imaging device 16 may be configured to capture an image of the measurement site and/or other 
Therefore, based on Lane’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Van Pieterson, Skladnev, and Lane to have a camera as a storage device, as taught by Lane, which is an obvious design choice because cameras are known to store data and a choice of a data storage device does not affect the outcome of processing steps on the data. 

Regarding claim 10, Van Pieterson teaches a method for analyzing skin traumas using a portable device, the method comprising:
directing the portable device to a skin trauma (“The skin monitoring device 1 may be substantially flat, for example for wearing underneath clothes” [0060]-[0061]), the portable device being small- sized and portable such that it can be transported by a medical professional in his or her pocket (“the LEDs 2 are integrated into a body cover, like a plaster 1A, bandage, clothes, blankets 1B, etc., so as to be worn on and/or around the body, see FIGS. 5 and 6. The skin monitoring device 1 may be substantially flat, for example for wearing underneath clothes and/or blankets. FIG. 5 shows that a portable and/or disposable power supply 5 is connected to the skin monitoring device 1."  [0060]. The skin monitoring device 1 can be transported in a pocket because of its small size as seen in Fig. 5), the portable device comprising; 
The main body is a structure that contains LEDs 2 [0060]; fig. 1);  
a screen (interface 11, [0029], fig. 1);
generating at least one thermal image of the skin trauma  (“grids of LEDs” [0022]; Figs. 3A, 3B and 3C. “As is illustrated in FIG. 2B, the LED 2 functions as a photosensor in the reverse direction, i.e. light 10 of a specific wavelength range excites electrons from the valence band into entering the conduction band, producing a current when a voltage is applied.” [0033]. “The current excited by the light received by the LED 2B is received by a signal receiving circuit 4 and processed to be converted into skin data.” [0038]. “This measuring procedure can be repeated with turned on LEDs 2A and detecting LEDs 2B in various positions.  In this way a mapping of the skin 7 can be made in the form of skin data,” [0039]; “the emissivity of the skin is measured, for example by detecting longer-wavelength radiation in the infrared region, for example in a range between approximately 2500 and 8500 nm.  The emissivity, .., is related to the temperature of the skin and can give an indication of inflammation, since the skin temperature is generally increased at an inflamed area.” [0056]. Van Pieterson teaches a 2D sensor array, a grid, that generates a 2D map related to temperature of the skin, i.e., a thermal image of the skin), the at least one thermal image generating at least one temperature parameter of the skin trauma (“The skin monitoring device 1 is configured … to detect characteristics like…skin … temperature” [0058]; “The emissivity, particularly in said range, is related to the temperature of the skin and can give an indication of inflammation, since the skin temperature is generally increased at an 
While Van Peterson teaches an embodiment in which the sensors are arranged at a distance from the wound (“In another embodiment, the LEDs 2 are kept at a distance from the wound, i.e. not touching the wound, to prevent inflammation.” [0061]), at least one infrared camera (photosensors 2 [0034], fig. 1), Van Pieterson does not teach a plurality of navigation keys disposed on a first surface of the main body; a screen disposed on the first surface of the main body; at least one infrared camera, the at least one infrared camera disposed on a second surface of the main body; generating at least one distance parameter of the skin trauma; the at least one temperature parameter corresponding to at least one of the following skin trauma parameters: local temperature, mean temperature, maximum temperature and minimum temperature; at least one distance sensor associated with the main body and configured to generate at 

However, in the analogous art of noncontact thermometry systems and methods, Lane discloses a method of determining a temperature of a patient. Lane teaches a plurality of navigation keys (“keys” [0047]) disposed on a first surface (surface of “interfaces 24,” Fig. 1, [0047]) of the main body (“The one or more user interfaces 24 of the temperature measurement device 10 may be configured to assist in initiating, performing, and/or controlling one or more functions of the temperature measurement device 10. For example, the user interfaces 24 may comprise any combination of … keys…configured to activate, deactivate, manipulate, and/or otherwise control components of the temperature measurement device 10.” [0047]);
 a screen (20, Fig. 1, [0018]) disposed on the first surface of the main body (“Additionally, the temperature measurement device 10 may include one or more displays 20,” [0018]; Fig. 1); 
at least one infrared camera (16, Fig. 1, [0024]) disposed on a second surface of the main body (“The imaging device 16 may comprise, for example, one or more digital cameras, infrared sensors… configured to assist in generating an image of the patient 14. For example, the imaging device 16 may comprise a digital camera operably connected to the controller 30 and/or the display 20, and the imaging device 16 may be configured to capture an image of the measurement site and/or other portions of the patient 14. Alternatively or in addition, the imaging device 16 may be configured to collect … infrared… radiation emitted by the patient 14“ Fig. 1, [0024]);

 the at least one temperature parameter corresponding to at least one of the following skin trauma parameters: local temperature, mean temperature, maximum temperature and minimum temperature (“one or more of the temperatures 46b, 46c, such as the temperatures determined by the sensors 18, may be shown on the display 20 within corresponding respective indications 44a, 44b, or elsewhere on a corresponding location 36 of the face” [0043], fig. 2); 
at least one distance sensor associated with the main body (“the first sensor 12,” “proximity sensors may include, for example, an inductive sensor, a magnetic sensor, an infrared sensor, a capacitive photoelectric sensor, a sonic distance sensor, and/or any other like proximity sensor known in the art” [0022]) and configured to generate at least one distance parameter of the skin trauma in relation to the at least one infrared camera (“distance D between the first sensor 12 and the object based on the determined change (in infrared radiation returned to 12)” [0022], fig. 1).

Therefore, based on Lane’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Van Pieterson to have a plurality of navigation keys disposed on a first surface of the main body; a screen disposed on the first surface of the main body; at least one infrared camera, the at least one infrared camera disposed on a second surface of the main body; generating at least one distance parameter of 
Van Pieterson modified by Lane further does not teach generating for display on a screen a history of analysis with data collected over a plurality of different periods of time, the history of analysis comprising a geometry, an area, or a temperature of the skin trauma at each different period of time of the plurality of different periods of time.
However, Skladnev discloses a system and method for examining, recording and analyzing dermatological conditions, which is analogous art. Skladnev teaches generating for display on a screen a history of analysis with data collected over a plurality of different periods of time, the history of analysis comprising a geometry, an area, or a temperature of the skin trauma at each different period of time of the plurality of different periods of time ("Two images of the same lesion taken at different times may be displayed simultaneously so that changes in the lesion may be determined.” Abstract. "One indication of a malignant melanoma is that the area and shape of the lesion changes within a period of several months.  Considerable benefit would accrue to the medical practitioner and the patient were it possible to objectively compare the state of the lesion at different times, for example, at monthly intervals.  Other features on the 
Therefore, based on Skladnev’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Van Pieterson and Lane to generate for display on the screen a history of analysis with data collected over a plurality of different periods of time, the history of analysis comprising a geometry, an area, or a temperature of the skin trauma at each different period of time of the plurality of different periods of time, as taught by Skladnev, in order to monitor changes in any skin condition that has been imaged (Skladnev: Col. 7, l. 35-57). In the combined 
Regarding claim 12, Van Pieterson modified by Skladnev and Lane teaches the method according to claim 10.
Van Pieterson teaches generating the at least one thermal image of the skin trauma at each different period of time of a plurality of different periods of time ("An object of the invention is to provide a convenient and efficient method of monitoring the state of the skin" [0007]; “the emissivity of the skin is measured, for example by detecting longer-wavelength radiation in the infrared region, for example in a range between approximately 2500 and 8500 nm. The emissivity … is related to the temperature of the skin and can give an indication of inflammation, since the skin temperature is generally increased at an inflamed area.” [0056]. “LEDs 2 … configured to have a light detecting mode at specific time intervals...”  [0041]; Fig. 1. “The specialist 8 and/or computer can monitor the healing process from a distance ..." [0062]. The invention is used to monitor the state of the skin, i.e., images are being generated and updated for viewing using a computer and “a user interface 11”: “by inspecting specific retrieved skin data on a user interface 11 the specialist 8 determines whether an adjustment in the healing process is needed.”  [0029]; Fig. 1),
generating at least one temperature parameter ("the skin's temperature" [0032]) from the at least one thermal image generated at each different period of time of the plurality of different periods of time (Claim 13: "the processing circuit is configured to process said signals, to convert said signals into skin data by comparing said signals with predetermined skin data stored in the storage arrangement, and to map said skin Therefore, temperature map is generated for monitoring “the skin temperature” in “an inflamed area”); 
generating the history of analysis ("the state of a certain area of the skin is monitored ...  After monitoring, skin data are delivered" [0013]) comprising the at least one temperature parameter ("the skin's temperature" [0032]) generated for each different period of time of the plurality of different periods of time (“LEDs 2 … configured to have a light detecting mode at specific time intervals...”  [0041]; Fig. 1), and
generating at least one diagnosis parameter related to the history of analysis (“inflammation,” “an inflamed area” [0056]), the at least one diagnosis parameter being generated by an absolute or percent comparison of at least one temperature parameter generated at one period of time of the plurality of different periods of time with at least one temperature parameter generated at a different period of time of the plurality of different periods of time, and a comparison of at least one image parameter generated at one period of time of the plurality of different periods of time with at least one image parameter generated at a different period of time of the plurality of different periods of time (“the state of a certain area of the skin is monitored” [0013], "The LEDs 2 convert the light 10 of an approximate wavelength/wavelength that is emitted and/or reflected by the skin 7 into a signal...The power supply 5 may also be connected to a signal receiving circuit 4, which picks up the signals and sends the signals to a processing  According to this teaching, should the inflammation take place or worsen or decrease, it will be diagnosed by the resulting change in temperature distribution over an area of the skin, which will be detected from a corresponding change in the emissivity and/or reflectivity of the affected skin. Therefore, changes in both temperature parameter and image parameter will be analyzed).
Additionally, Van Pieterson as modified by Lane and Skladnev teaches generating at least one distance parameter of the skin trauma (Lane: “distance D 
Therefore, based on Lane’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Van Pieterson, Skladnev, and Lane to generate at least one distance parameter of the skin trauma, as taught by Lane, in order to provide an indication to a user of the device that the device is kept at a distance from the wound, i.e., not touching the wound, to prevent inflammation (Van Peterson [0061]) and to assist in patient evaluation (Lane [0002], [0005]). In the combined invention of Van Pieterson and Lane, the at least one distance parameter is the at least one distance parameter of the skin trauma generated at each different period of time of a plurality of different periods of time and the history of analysis comprises the at least one distance parameter generated for each different period of time of the plurality of different periods of time.
Regarding claim 13, Van Pieterson modified by Skladnev and Lane teaches the method according to claim 12. 
Van Pieterson teaches displaying, on a screen (interface 11, [0029], fig. 1 is used to view data) of the portable device (“The skin monitoring device 1 may be substantially flat, for example for wearing underneath clothes” [0060]), at least one of the at least one temperature parameter, the at least one distance parameter, and the at least one diagnosis parameter (“The processing circuit 6 converts the received signals into skin data that are intelligible to a specialist 8 and/or can be read by a computer with the use of an interface 11. For example, by inspecting specific retrieved skin data on a user Note that emissivity is both the temperature parameter and diagnosis parameter: “The emissivity … is related to the temperature of the skin and can give an indication of inflammation, since the skin temperature is generally increased at an inflamed area” [0056]; “After monitoring, skin data are delivered” [0013]).
Additionally, Van Pieterson modified by Lane and Skladnev also provides indicating, on the screen of the portable device, the location of at least one of the local temperature, maximum temperature, and minimum temperature of the skin trauma (Lane: “one or more of the temperatures 46b, 46c, such as the temperatures determined by the sensors 18, may be shown on the display 20 within corresponding respective indications 44a, 44b, or elsewhere on a corresponding location 36 of the face” [0043], fig. 2).
Therefore, based on Lane’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Van Pieterson, Skladnev, and Lane to indicate, on the screen of the portable device, the location of at least one of the local temperature, maximum temperature, and minimum temperature of the skin trauma, as taught by Lane, in order to assist in patient evaluation (Lane [0002], [0005]).
Regarding claim 14, Van Pieterson modified by Skladnev and Lane teaches the method according to claim 13.
Van Pieterson teaches storing at least one of the at least one temperature parameter, the at least one distance parameter, the at least one image parameter, the history of analysis, and the at least one diagnosis parameter of the skin trauma (Note. 
sending at least one of the at least one temperature parameter, the at least one distance parameter, the at least one image parameter, the history of analysis, and the at least one diagnosis parameter of the skin trauma to an electronic device remote from the portable device (“A transmitter 15 or some other wireless communication unit may be arranged and configured to transmit signals to the processing circuit 6.” [0060]; “the skin monitoring device 1 comprises a wireless communication arrangement for communication with a distant computer and/or specialist 8. The specialist 8 and/or computer can monitor the healing process from a distance and adjust the intensity and/or wavelength of the LED light 9, if so desired.” Fig. 1, [0062]).

Response to Arguments
                                                         
Applicant's arguments filed 04/02/2021 have been fully considered but are not persuasive. 

Response to the 35 U.S.C. §103 rejection arguments on pages 9-11 of the REMARKS.
Claims 1-3, 5-10, and 12-14

Examiner notes that [0072] and [0086] of the specification disclose features that can help to advance the prosecution. In particular, [0072] discloses “the temperature map 22''' can and should be illustrated by colors, thereby continuously indicating the highest (red-".quadrature.") temperature, an intermediate temperature (yellow-".DELTA.") and a lower value range (blue-.largecircle.). It should be noted that the display of three value ranges (temperatures) must be understood as a preferred description of the present invention.” Finally, [0086] discloses “a preferred embodiment of the history of analyses 15 related to the image 22 parameters, wherein the geometry 22' and the area 22'' of the skin trauma 10 is highlighted at each period of time (data) of the analysis.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793            

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793